Citation Nr: 0708943	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  02-14 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel









INTRODUCTION

The veteran served on active duty from August 1973 to October 
1975. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In January 2004, the Board remanded this case so that the 
veteran could be scheduled for a requested hearing before a 
Veterans Law Judge.  In February 2004, however, the veteran 
withdrew his request.  The Board remanded this matter again 
in March 2005 and March 2006 for additional evidentiary 
development.  



FINDING OF FACT

The most probative and competent evidence shows that the 
veteran's PTSD is not due to any experience in the military, 
but rather is due to abuse suffered at the age of 13.  



CONCLUSION OF LAW

The veteran's PTSD was not incurred or aggravated by his 
active air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
May 2001 and March 2004 letters.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claims considered below.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Particularly, both of the preceding 
letters provided the legal standards for service connection.  
Also, during the course of the appeal period, two Board 
remands (in March 2005 and March 2006) essentially described 
what was needed to substantiate the pending claim, including 
what the medical evidence should show as described in 
directives to the RO.  Additionally, in a May 2006 letter the 
veteran was notified of information related to a disability 
rating and effective date in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Also, in order to be consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), a VCAA notice must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  In this case, the principle 
underlying the "fourth element" has been generally 
fulfilled by the May 2001 letter when it asked the veteran to 
tell VA about any additional information or evidence, and 
particularly fulfilled by the March 2004 letter that told the 
veteran "[i]f there is any other evidence or information 
that you think will support your claim, please let us know 
[and] if the information or evidence is in your possession 
please send it to us."  

The May 2001 letter was issued prior to the rating decision 
on appeal.  Also, though the March 2004 letter was issued 
thereafter, it is noted that the RO issued a final August 
2006 supplemental statement of the case.  See Mayfield v. 
Nicholson, No. 02-1077, slip. op. at 4 (U.S. Vet. App. Dec. 
21, 2006) (recognizing that a timing-of-notice error, as 
determined in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir 
2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  

Thus, based upon the preceding and given the long appeal 
period in this case (which generated numerous issuances from 
VA concerning the merits of the claim under the law), it is 
apparent that the veteran has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (recognizing that a review of the entire 
record, in relation to 38 U.S.C.A. § 7104(a), and examination 
of various predecisional communications, can assist in 
determining whether the veteran had been "afforded a 
meaningful opportunity to participate in the adjudication"); 
see also Dalton v. Nicholson, No. 04-1196, slip. op. at 5 
(U.S. Vet. App. Feb. 16, 2007) (holding that the veteran was 
not prejudiced by the lack of sufficient notification prior 
to adjudication because the record demonstrated that the 
veteran, through his counsel, was aware of the information 
and evidence necessary to establish entitlement to the 
benefits sought).     

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For this appeal, the 
record contains VA treatment records, and several VA 
examination reports described below.  The record also 
contains a May 2002 private psychiatric examination.  
Additional VA examination is not necessary because the most 
recent June 2006 assessment is sufficient.  

The Board is not aware of the existence of any additional 
relevant evidence which has not been obtained, and therefore, 
no further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  Because the veteran has received adequate notice 
under the VCAA no prejudice results in proceeding with the 
issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under 
DSM-IV); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States 
Court of Appeals for the Federal Circuit, citing the Madden 
decision, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 
7104(a).  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In this regard, where the record contains conflicting medical 
evidence, the Board is free to favor some medical evidence 
over other medical evidence provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Further, both the Federal Circuit and Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378, 1381 (Fed. Cir. 2001); Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005) (quoting Guerrieri, 4 
Vet. App. at 470-71).    

Analysis

A complete review of the record shows that a preponderance of 
the probative and competent evidence is against the claim.

A December 1995 VA progress noted indicated an assessment of 
alcohol dependence, depression, and rule out attention 
deficit disorder (ADD).  A July 1996 VA diagnosis included 
Axis I, alcohol dependence, dysthymic disorder, and major 
depression.  Thereafter, a January 2000 VA mental health 
walk-in note contained the veteran's statement that he had 
been around a lot of death.  Particularly, he stated that in 
service and then after service his work had involved brain 
dead people.  During active duty, he reported, he could not 
stand the terrible stench that had emanated from patients.  
The veteran related that he had experienced helplessness 
because he had been required to perform his job but that it 
was very disgusting.  The primary diagnosis was PTSD.  

A March 2001 VA psychiatry treatment plan, generated by the 
same physician who had rendered the latter initial diagnosis 
of PTSD in January 2000, provided further description of the 
veteran's alleged non-combat stressor.  The veteran related 
that he had enlisted to work on airplanes, but had ended up 
working at Eglin Air Force Base in the neurology department.  
He described the patients therein as banged up, cut, brain 
dead, and again being face to face with them the smell had 
been horrible.  The veteran apparently engaged in this work 
again after the military.  Upon soliciting information 
regarding reexperiencing, distressing dreams, flashbacks, and 
intense distress on exposure cues, the Axis I diagnosis was 
PTSD.  

An April 2001 VA outpatient note indicated a diagnosis of 
alcohol dependence, episodic, rule out ADD, rule out 
hyperactivity, and rule out dysthymia.  

A May 2002 comprehensive psychiatric examination by Keith 
Whitten, M.D., noted that VA records had been reviewed.  The 
veteran related that he had worked as a brain wave technician 
in service, and after he got out he continued in that line of 
work for 33 years.  The veteran worked in a hospital doing 
neurodiagnostics and he had had a lot of brain dead patients.  
The diagnosis was Axis I, PTSD, alcohol abuse, and dysthymia.  
Dr. Whitten summarized that the veteran had worked for 33 
years doing EEGs on brain dead patients, and that he had 
eventually developed symptoms of PTSD.  

In August 2003, the diagnosis included Axis I, alcohol 
dependence, episodic.  A December 2003 psychiatry note 
rendered an assessment of depression, not otherwise 
specified, and alcohol dependence in partial remission.  

A March 2004 VA mental health psychology consult rendered an 
impression of Axis I, schizoaffective disorder, cognitive 
disorder, and history of polysubstance abuse, and Axis II, 
personality disorder.  A July 2004 VA treatment note from the 
VA physician who had initially diagnosed PTSD in 2000 
continued to render a diagnosis of Axis I, PTSD, along with 
ADD, alcohol dependence, and bipolar disorder with history of 
psychosis.   

Thereafter, the veteran underwent a May 2005 VA examination, 
and the examiner indicated that the claims file had been 
reviewed.  Upon considering the veteran's statement about his 
service experience (including work as an EEG technician and 
seeing brain death), the examiner stated that the veteran did 
not have any appropriate stress.  In terms of a diagnosis, 
the examiner stated that the veteran reported no symptoms of 
PTSD during evaluation, and the c-file had not supported a 
diagnosis of PTSD.  Also, there was no appropriate trauma, 
and there were no symptoms or history characteristic of PTSD.  
The examiner noted various VA mental health notes from 2000 
to 2004 that indicated diagnoses of ADD, bipolar disorder 
depressed personality changes following traumatic stress, 
PTSD, and a history of drug and alcohol abuse.  Prior to 
2000, diagnoses included alcohol dependence, and dysthymia 
versus major depression.  The examiner concluded the 
diagnosis that consistently fit the veteran's symptoms was 
alcohol abuse and dependence.  

In an August 2005 addendum, the examiner further interviewed 
the veteran for clarification of history and symptoms.  The 
veteran stated that he had been a neurodiagnostic technician 
before the military, and thus before, during, and after the 
military, the veteran performed EEGs on patients where there 
was a question of cerebral death.  The veteran had recently 
gone back to doing EEGs to support his income.  He was 
currently in school for radiography.  The veteran reported 
that he sometimes thought of his patients over the years, and 
the stench of death seemed to be with him; the current 
hospital, however, was not too bad.  

The examiner stated that the only indication that the veteran 
might have had PTSD was from the VA physician who had 
originally diagnosed the veteran as having PTSD in 2000.  The 
examiner noted that the physician had not indicated the 
symptoms or stressors that had led him to suggest a diagnosis 
of PTSD, and that no other mental health professional had 
observed PTSD.  Rather, the veteran had been treated several 
times over the years for alcohol abuse, personality disorder, 
and depression, but not PTSD.  The examiner concluded that it 
was at least as likely as not that any diagnosis of PTSD was 
not etiologically related to incidents described in service.  

In June 2006 the veteran underwent a VA examination.  The 
examiner indicated that the claims file had been reviewed.  
After a mental status assessment, the examiner offered an 
assessment for PTSD, which considered the veteran's claimed 
in-service stressor.  Also, the veteran related an attempted 
rape at the age of 13.  Upon considering the veteran's 
avoidance and hyperarousal symptoms, the examiner found that 
the veteran had PTSD from abuse when he was 13 years old, and 
that he did not have PTSD due to any experience in the 
military.  

At the outset it is noted that the record does not show, nor 
has the veteran ever contended that an in-service stressor 
was related to combat.  Given the preceding VA opinion, a 
crucial element of a claim of service connection for PTSD is 
missing-that is, a link, established by medical evidence, 
between current symptoms and an in-service stressor.  Rather, 
the June 2006 VA examiner found that current PTSD was related 
to an experience suffered by the veteran outside of his 
military service.  

VA routinely relies on the opinion of a competent medical 
expert, see Owens v. Brown, 7 Vet. App. 429, 433 (1995), and 
Bloom v. West, 12 Vet. App. 18 (1999), because the Board 
cannot generate its own medical conclusion, see Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, probative 
opinions are crucial for adjudication.  See also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (recognizing that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

The June 2006 VA opinion is the most probative of record 
because it indicated historical claims file review, which 
included all of the VA treatment records with noted various 
mental disorder diagnoses other than PTSD.  As such, it 
provided an informed opinion.  Additionally, the examiner 
solicited the veteran's subjective complaints and history, 
and performed an objective evaluation.  All of these factors 
make it the most reliable piece of medical evidence to 
justify the Board's reliance upon its conclusion.  
Comparatively, the repeated references to PTSD from the VA 
doctor who had originally diagnosed PTSD in 2000 did not 
reflect the same degree of total records review, and thus are 
not as probative.  Moreover, the May 2002 private psychiatric 
examination by Dr. Whitten noted that the veteran had worked 
for 33 years as a neurodiagnostic technician, and stated that 
the veteran had eventually developed symptoms of PTSD.  Dr. 
Whitten's summary gave not even a suggestion that the 
veteran's PTSD was linked to a stressor of performing EEG's 
for several years in the military in the midst of a pre- and 
post-military career that spanned 33 years.  

Additionally, the veteran's assertions alone are insufficient 
to support a grant of service connection.  It is undisputed 
that a lay person is competent to offer evidence as to facts 
within his personal knowledge, such as the occurrence of an 
in-service injury, or symptoms.  Without, however, the 
appropriate medical training or expertise, a lay person is 
not competent to render an opinion on a medical matter, such 
as, in this case, the etiology of his PTSD.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991); compare Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (recognizing that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required").  
Hence, any lay assertions in this regard have no probative 
value.  Finally, the record does not contain equally 
probative medical evidence to the contrary of the June 2006 
VA opinion that establishes a necessary link between a 
current diagnosis of PTSD and a corroborated non-combat in-
service stressor.  

The preponderance of the evidence is against claim of service 
connection, and thus the benefit of the doubt doctrine is not 
for application.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).    


ORDER

Service connection for PTSD is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


